DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a base unit comprising the controller generates the first slot information representing that access to a first slot group among a plurality of slots in a predetermined period is restricted, and the controller generates the second slot information representing that access to a remaining second slot group among the plurality of slots excluding the first slot group is restricted, classified in H04W 48/08.
II. Claims 5-15 and 22, drawn to a base unit comprising a controller that generates slot information which is transmitted to the device under the control of the base unit and to which the device under the control of the base unit refers when the device accesses the base unit, wherein the controller generates the slot information representing that access to a slot used by at least one of the first radio section and the second radio section is restricted, classified in H04W 72/044.
If applicant selects this group, please select one of species in section 4 below.
III. Claims 16-19, drawn to a repeater comprising the controller generates the slot information representing restriction of access to a slot group having a same slot number as a slot number of a first slot group for which the base unit restricts access to a cordless telephone under the control of the base unit, among a plurality of slots in a predetermined period in a case where the repeater is disposed at an odd-numbered stage in a cascade connection with the base unit located in a first position of the cascade, and the controller generates the slot information representing restriction of access to a slot group having a same slot number as a slot number of a remaining , classified in H04W 88/04.
IV. Claims 20-21, drawn to a repeater comprising the controller generates the slot information representing restriction of access to a first idle slot that is idle in both the base unit and the repeater in a case where the repeater performs the DECT communication with the base unit, and the controller generates the slot information representing restriction of access to a second idle slot that is idle in both the second repeater and the repeater in a case where the repeater performs the DECT communication with the second repeater, classified in H04W 16/16.
The inventions are independent or distinct, each from the other because:
Inventions I, II, III and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as controller generates the first slot information representing that access to a first slot group among a plurality of slots in a predetermined period is restricted, and the controller generates the second slot information representing that access to a remaining second slot group among the plurality of slots excluding the first slot group is restricted; subcombination II has separate utility such as controller that generates slot information which is transmitted to the device under the control of the base unit and to which the device under the control of the base unit refers when the device accesses the base unit, wherein the controller generates the slot information  has separate utility such as controller generates the slot information representing restriction of access to a first idle slot that is idle in both the base unit and the repeater in a case where the repeater performs the DECT communication with the base unit, and the controller generates the slot information representing restriction of access to a second idle slot that is idle in both the second repeater and the repeater in a case where the repeater performs the DECT communication with the second repeater.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their
recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species as following:
Species I, claims 5-7 and 22 discloses a system for accessing control which classifies in CPC H04w 72/04.
Species II, claims 5, 8-10 and 22 disclose a system for controlling power which is classified in H04W 28/0221.
Species II, claim 5, 11-13 and 22 discloses a system for controlling a channel list which is classified in H04W 28/0804.

The species are independent or distinct because these species are mutual exclusive with each other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 5 and 22 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their
recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

A telephone call was made to Shoko Leek on 5/7/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414